Benning J.
concurring.
The stakeholder is the agent of both bettors; and he so remains as long as he retains the stakes. He is but their mere agent, for betting being illegal, neither bettor acquires any right by the bet. Either bettor therefore, may, at any time before his stake has been delivered to the other bettor, revoke the stake holder’s authority to deliver the stake to the *259other bettor. And any act done by the agent after the revocation of his authority, is void as against the principal, and of course, can confer no rights of any sort, as against the principal.
These things being so, the delivery of the stakes, in this case, by the stakeholder to one of the bettors, could confer no right on him to the stake of the other bettor, for the latter had before such delivery, revoked the stakeholder’s authority to make such delivery.
And that the revoking bettor in such a case, is entitled to the aid of a court to recover back his stake, or its value from the other bettor, is decided, I think, by the case of Alford vs. Burke, which was the case of a bet on a dogfight, and which was determined at Savannah in January Term, 1857. I do not think it necessary to do more than refer to that case.